t c memo united_states tax_court stephen t rangen and joyce g rangen petitioners v commissioner of internal revenue respondent docket no filed date stephen t rangen and joyce g rangen pro sese daniel v triplett jr for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioners are entitled to business_expense deductions and liable for a sec_6662 accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code relating to the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact during year in issue stephen t rangen worked as a substitute teacher with the los angeles unified school district petitioners paid dollar_figure of vehicle expenses dollar_figure of office expenses ie including dollar_figure to rent an apartment dollar_figure relating to loans and dollar_figure of other expenses relating to that year on date petitioners filed their joint form_1040 u s individual_income_tax_return on which they reported dollar_figure of unreimbursed employee business_expenses dollar_figure of taxable_income a dollar_figure income_tax_liability and a dollar_figure amount owed in a notice_of_deficiency issued on date respondent disallowed business_expense deductions for lack of substantiation determined a dollar_figure deficiency and determined a dollar_figure sec_6662 accuracy-related_penalty on date petitioners while residing in california timely filed with the court a petition in which their sole contention was that they were entitled to business_expense deductions relating to mr rangen’s teaching activities at trial petitioners contended that the office expenses loan payments and other expenses related to mr rangen’s activities as a writer and a cartoonist opinion a taxpayer is pursuant to sec_162 entitled to deduct all ordinary and necessary unreimbursed business_expenses paid_or_incurred in carrying_on_a_trade_or_business see 79_tc_1 the performance of services as an employee is considered a trade_or_business see 54_tc_374 a person may be engaged in more than one trade_or_business and writing need not be the sole activity of the taxpayer to qualify as a trade_or_business 31_tc_1264 aff’d 274_f2d_883 6th cir personal living or family_expenses however are generally not deductible see sec_262 petitioners did not introduce credible_evidence that would pursuant to sec_7491 shift the burden_of_proof to respondent see rule a thus petitioners bear the burden_of_proof while mr rangen set forth a general narrative relating to his writing and cartoonist activities his testimony lacked the requisite specificity coherence and corroboration to convince the court that he conducted either of these activities with substantial regularity or the purpose of producing income to constitute a trade_or_business see sec_162 480_us_23 hawkins v commissioner tcmemo_1979_101 aff’d without published opinion 652_f2d_62 9th cir furthermore the expenses did not bear a reasonable and proximate relation to the production of taxable_income see sec_212 sec_1_212-1 income_tax regs in short petitioners’ expenses were not ordinary and necessary and thus were not deductible pursuant to sec_162 or sec_212 finally petitioners failed to satisfy the sec_274 substantiation requirements relating to mr rangen’s vehicle expenses see 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty relating to the year in issue petitioners’ dollar_figure understatement of income_tax exceeds dollar_figure which is greater than of the amount required to be shown on the return ie dollar_figure see sec_6662 respondent bears and has met the burden of production relating to the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 petitioners did not establish that they had reasonable_cause for any portion of their underpayment see sec_6664 accordingly they are liable for a sec_6662 and b accuracy-related_penalty relating to the year in issue and we need not decide whether the penalty should also be sustained on the ground of negligence pursuant to sec_6662 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
